872 F.2d 1030
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.John Flanders WALKER, Plaintiff-Appellant,v.HARRIS CORPORATION BINDERY SYSTEMS DIVISION, HarrisCorporation, Defendants-Appellees.
No. 88-3715.
United States Court of Appeals, Sixth Circuit.
March 29, 1989.

Before KRUPANSKY and WELLFORD, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
John F. Walker, proceeding pro se, appeals from the entry of summary judgment in favor of his former employer in a suit filed under the Age Discrimination in Employment Act, 29 U.S.C. Sec. 621 et seq.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Plaintiff sought reinstatement and damages in this case, alleging that his discharge in June 1981 was based on age, in violation of the Act.  Plaintiff had been employed by defendant since February 1974.  His last position was that of Export Sales Manager of defendant's Elyria, Ohio operations.  He was 53 years old at the time of his discharge.  Defendant presented evidence that plaintiff's position was eliminated as the result of a corporate reorganization.  After concluding that plaintiff had presented no evidence to support a finding of age discrimination, the district court granted defendant's motion for summary judgment.


3
On appeal, plaintiff has attempted to raise a RICO claim, and also alleges that he was again wrongfully discharged by defendant in 1987 after accepting another position in 1983.  Defendant has filed a motion to strike portions of the appendix which were not included in the record below.


4
Upon consideration, we affirm the award of summary judgment, and grant defendant's motion to strike.  This court will not address issues or consider evidence not presented to the district court.   Chandler v. Jones, 813 F.2d 773, 777 (6th Cir.1987);  Goodpasture v. Tennessee Valley Authority, 434 F.2d 760, 765 (6th Cir.1970).  Our review of the record supports the award of summary judgment, as plaintiff presented no evidence that age was a motivating factor in his discharge.   See Kendall v. Hoover Co., 751 F.2d 171, 173-74 (6th Cir.1984);  LaGrant v. Gulf and Western Manufacturing Co., 748 F.2d 1087, 1090-91 (6th Cir.1984).


5
Accordingly, defendant's motion to strike portions of the appendix is hereby granted, and the district court's judgment is affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.